Name: Commission Regulation (EEC) No 1650/85 of 18 June 1985 amending Regulation (EEC) No 1844/77 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves
 Type: Regulation
 Subject Matter: trade policy;  consumption;  agricultural activity;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 159/30 Official Journal of the European Communities 19 . 6. 85 COMMISSION REGULATION (EEC) No 1650/85 of 18 June 1985 amending Regulation (EEC) No 1844/77 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 10 (3) thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 1 844/77 (3), as last amended by Regulation (EEC) No 351 1 /83 (4), makes provision for special aid to be granted for skimmed-milk powder intended for feeding animals other than young calves provided it fulfils certain criteria regarding the quality of skimmed-milk powder as set out in Annex I to Commission Regulation (EEC) No 625/78 (*), as last amended by Regulation (EEC) No 718/85 (*) ; whereas experience has shown that the provisions allowing some specifications for the skimmed-milk powder to be exceeded should be adjusted ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1844/77 is hereby amended as follows : 1 . In the first indent of Article 1 ( 1 ), 'and in Annex IV' is replaced by 'and in Annexes IV and V. 2. The following subparagraph is added to Article 1 (5): ' If the maximum levels of titratable acidity and lactates given under 1 (c) and (d) in Annex I to Regulation (EEC) No 625/78 are exceeded, the aid shall be reduced :  by 5 % for each step of 20 % in excess of the maximum level of titratable acidity as expressed in lactic acid,  by 1 % for each step of 20 % in excess of the maximum level of lactates.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 June 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . 3 OJ No L 205, 11 . 8 . 1977, p. 11 . (4) OJ No L 351 , 14. 12. 1983, p . 10 . (*) OJ No L 84, 31 . 3 . 1978 , p . 19 . ( «) OJ No L 78, 21 . 2. 1985, p . 14.